DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Office Action Response dated June 23, 2022.  Claims 1, 2, 4-7 and 13-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 2, 2022 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Written Description fails to describe what comprises “a control accuracy of the vehicle” or “a control interval of the vehicle”.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “prioritizing” in claim 6 is a relative term which renders the claims indefinite. The term “prioritizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 1) there is no indication what the coordinates of the obstacle comprises (e.g. center of the obstacle, edges of the obstacle, or otherwise); 2) there is no indication what width of the object is utilized (e.g. with respect to a length of the road, width of the road, or otherwise); and 3) There is no indication what the “resultant value” is in relationship to and/or how it is used.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 1) with respect to claim 15, how the gap between the obstacle and an edge of the road aids in determining a passable width; and 2) with respect to claim 16, how adding the width of the obstacle to the gap aids in determining a passable width.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 1) with respect to claim 17, there is no relationship of a first resultant value to any other aspect of the claim and it is unclear how adding the width of the obstacle to the cap to obtain a second resultant value aids in determining passable width; and 2) with respect to claim 18, it is unclear how subtracting the second resultant value from the width of the road aids in determining passable width.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0198638, to Voelz et al. (hereinafter Voelz), in view of U.S. Patent Publication No. 2014/0303886, to Roemersperger et al. (hereinafter Roemersperger), and in further view of U.S. Patent Publication No. 2021/0278849, to Zhu et al. (hereinafter Zhu).
.
As per claim 1, Voelz discloses a server (e.g. see Abstract, Fig. 1 and paragraph 0036, wherein a processing unit 100 is provide for carrying out vehicle passing is provided) comprising: a central processing unit (CPU), a memory in communication with the CPU, the memory storing a plurality of instructions executable by the CPU to cause the system to implement: an infrastructure linkage unit that has a function of communicating with an infrastructure sensor that generates sensing information about an obstacle point at which an obstacle exists on a road, the infrastructure linkage unit acquiring the sensing information from the infrastructure sensor (e.g. see Fig. 1, and paragraphs 0011 and 0037, wherein the processing unit 100 includes communication means (i.e. infrastructure linkage unit) that communicates with infrastructure units 201, 202 and 203 to determine vehicle obstacles 220 and 230, which comprise obstacle points, which is to be traversed by vehicle 210); an affected vehicle identification unit that identifies a vehicle that is affected by the obstacle, among a plurality of vehicles, as an affected vehicle (e.g. see paragraph 0037, wherein a device 110 of the processing unit 100 identifies first vehicle 210 (i.e. an affected vehicle) as a vehicle intending to maneuver about vehicles 220 and 230 (i.e. obstacle and plurality of vehicles)); … and a vehicle linkage unit that has a function of communicating with an in-vehicle device installed in the affected vehicle, the vehicle linkage unit transmitting information about the detour route to the in-vehicle device… (e.g. see Fig. 2 and paragraphs 0037-0043, wherein a determined idealized passing maneuver is transmitted from the processing unit 100 to the first vehicle 210 and subsequently carried out).  
Voelz fails to teach every feature of a passing ability determination unit that determines whether the affected vehicle is capable of passing by the obstacle, based on a vehicle width of the affected vehicle and a passable width of the road at the obstacle point based on the sensing information; a route designing unit that designs a detour route on which the affected vehicle travels to avoid the obstacle point, when the passing ability determination unit determines the affected vehicle is not capable of passing.  However, with respect to the former feature of determining the capability of passing based upon vehicle and passable width, Roemersperger teaches an ascertainment unit (i.e. passing ability determination unit) that determines whether a host vehicle is approaching a restricted area based upon various factors including vehicle width and maximum permissible vehicle width (e.g. see paragraphs 0005-0009).  With respect to the later feature of designating a detour route when the vehicle cannot pass the ascertained road segment (e.g. see Fig. 1 and paragraph 0005).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Voelz to further direct alternate routing of a vehicle when a proposed route is unavailable due to vehicle and road constraints for the purpose of avoiding traffic conditions and potential accidents. 
With respect to wherein the passing ability determination unit determines a vehicle control width required for controlling the affected vehicle, and determines whether the affected vehicle is capable of passing by the obstacle, by comparing the passable width with a value obtained by adding the vehicle control width to the vehicle width, the Office further notes that it would be expected that a buffer (i.e. vehicle control width) would be utilized to ensure safe passage of the vehicle by the obstacle. For example, Zhu teaches a vehicle having a system for passing an obstacle, namely tunnel walls on opposite sides of the vehicle, that takes into consideration the width of the width of the vehicle, tunnel and predetermined error margin (i.e. a vehicle control width) (e.g. see Fig. 5A and para. 0051). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Voelz to add a buffer value to the vehicle width to ensure safe passing of vehicle by an obstacle.

As per claim 2, Voelz, as modified by Roemersperger and Zhu, teaches the features of claim 1 and Voelz further discloses wherein the vehicle linkage unit is adapted to transmit information about the obstacle point to the in-vehicle device when the passing ability determination unit determines the affected vehicle is capable of passing (e.g. see paragraph 0004). 

As per claim 5, Voelz, as modified by Roemersperger and Zhu, teaches the features of claim 1 and Roemersperger further teaches wherein the vehicle linkage unit further transmits, to the in-vehicle device, information for notifying an occupant of the affected vehicle of a reason for changing a traveling route of the affected vehicle to the detour route (e.g. see paragraph 0009, wherein type of driving restriction is provided).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Voelz to including indicating a type of restriction for the purpose of allowing the driver to determine whether to ignore the detour instructions.

As per claim 6, Voelz, as modified by Roemersperger and Zhu, teaches the features of claim 1 and Roemersperger further discloses wherein the infrastructure sensor is a first infrastructure sensor, and the route designing unit designs the detour route by prioritizing a road provided with a second infrastructure sensor (e.g. the Office notes that the infrastructure sensor is prioritized as directions are based thereupon).

As per claim 13, Voelz, as modified by Roemersperger and Zhu, teaches the features of claim 1 and Zhu further teaches wherein the passing ability determination unit adds the vehicle control width to left and right sides of the vehicle width (e.g. see Fig. 5A and para. 0051, wherein Zhu teaches a vehicle having a system for passing an obstacle, namely tunnel walls on opposite sides of the vehicle, that takes into consideration the width of the width of the vehicle, tunnel and predetermined error margin (i.e. a vehicle control width). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Voelz to add a buffer value to the vehicle width to ensure safe passing of vehicle by an obstacle.

As per claim 19, Voelz, as modified by Roemersperger and Zhu, teaches the features of claim 1 and Zhu further teaches wherein the vehicle control width is based on a control accuracy of the vehicle (e.g. the Office notes that all vehicle operate under a given control accuracy, as well as control interval, such as timing, distance or otherwise).

As per claim 20, Voelz, as modified by Roemersperger and Zhu, teaches the features of claim 1 and Zhu further teaches wherein the vehicle control width is based on a control interval of the vehicle (e.g. the Office notes that all vehicle operate under a given control accuracy, as well as control interval, such as timing, distance or otherwise).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Voelz, in view of Roemersperger, In view of Zhu, and in further in view of U.S. Patent Publication No. 2018/0299283, to Wang et al. (hereinafter Wang).

As per claim 4 Voelz, as modified by Roemersperger, teaches the features of claim 1 but fail to teach wherein the vehicle linkage unit further transmits to the in-vehicle device, a command causing transmission of the information about the detour route to another vehicle by using the inter-vehicle communication function, wherein the inter-vehicle communication function is provided in the in-vehicle device to communicate with the another vehicle.  However, Wang teaches vehicle to vehicle communication or sharing detour information based upon detour information received from a remote server (e.g. see Fig. 4 and paragraph 0029).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Voelz to share detour information with other vehicle that are a part of the system for the purpose of improving traffic condition management.

As per claim 7, Voelz, as modified by Roemersperger, teaches the features of claim 1 and Voelz further discloses a vehicle assistance system comprising: a server according to claim 1, which is capable of communicating with a plurality of vehicles, and a plurality of in-vehicle devices each installed in each of the plurality of vehicles (e.g. see the rejection of claim 1), wherein the infrastructure sensor comprises a sensor unit that generates the sensing information upon detecting the obstacle; and infrastructure-side server linkage unit that transmits the sensing information to the server (e.g. see Fig. 1 and paragraph 0037, wherein the sensors 201, 202 and 203 comprise infrastructure sensors that generate information surrounding the sensors, including detected objects, and transmits the information to processing unit 100), and wherein the plurality of in-vehicle devices each include: a vehicle-side server linkage unit that acquires the information about the detour route from the server (e.g. see rejection of claim 5).
Voelz, as modified by Roemersperger, fail to particularly teach every feature of and a vehicle control unit that causes the affected vehicle to travel along the detour route based on the information about the detour route acquired by the vehicle- side server linkage unit.  However, Wang teaches a server (150) that transmits detour instructions to autonomous vehicles (e.g. see Fig. 5 and paragraph 0030).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the monitoring system of Voelz to share detour information with all vehicles, including autonomous vehicles, for the purpose of improving traffic condition management.

A determination of patentability, with respect to prior art, of claims 14-18 could not be made without further clarification of the claims, as indicated under the rejections under 35 USC 112.


Response to Arguments
Applicant asserts that the prior art of record fails to disclose or teach wherein the passing ability determination unit determines a vehicle control width required for controlling the affected vehicle, and determines whether the affected vehicle is capable of passing by the obstacle, by comparing the passable width with a value obtained by adding the vehicle control width to the vehicle width.  Applicant further asserts that Examiner’s reliance on expectation of a buffer distance a vehicle and object, as opposed to zero clearance, during passing is merely conjecture which must be supported by affidavit or declaration.  At the onset, the Office notes that it is not required that features be explicitly described in the prior art or record.  Notwithstanding, Applicant’s arguments are moot in view of new grounds of rejection supporting Examiner’s previous assertions. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669